DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 7, it appears that “an” should be replaced with --the--.
In claim 1, line 7, it appears that --contact layer-- should be added after “ohmic”.
In claim 1, line 7, it appears that --conductive layer-- should be added after “doped layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thick” in claim 1 is a relative term which renders the claim indefinite. The term “thick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If applicant intends any particular conductive layer thickness, it should be clearly recited.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2018/0277719).
Re claim 1, Lee discloses providing a substrate (100); depositing a plurality of device layers (120) on the substrate; depositing an ohmic contact layer (130) on an upper surface of one of the plurality of device layers, wherein the device layers comprises an active layer (124/126) and a doped conductive layer (126); depositing a thick conductive layer (142) on top of an ohmic (130) or the doped layer; patterning the thick conductive layer; patterning the doped conductive (Fig. 5a-5b); depositing a passivation layer (152) covering the surface of device layers and other layers formed on the surface (Fig. 5c); removing back the passivation layer to expose a top of the thick conductive layer (Fig. 5e), and etching the passivation or dielectric layers formed on top of the thick conductive layer (Fig. 5e).
Re claim 3, Lee discloses wherein the ohmic contact layer comprises an indium tin oxide layer as another ohmic contact ([0053]).
Re claim 6, Lee discloses further comprising etching a bottom layer of one of the plurality of device layers to expose the bottom contacts, wherein the bottom layer comprises: one of a bottom conductive layer or a bottom doped layer (126).
Re claim 7, Lee discloses wherein the bottom layer (126) is a n-type ohmic layer.
Re claim 8, Lee discloses wherein the vertical solid state device is a microLED device (100) (LED [0036]).
Re claim 10, Lee discloses wherein the fabricated self-aligned vertical solid state device comprises sloped walls (Fig. 5b).


Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 3, 6-8 and 10 above, and further in view of Han et al. (2015/0303655).
Re claim 4, Lee does not clearly disclose depositing a plurality of other layers conformally over the device layers (274/280); and patterning the deposited other layers over the device layers to remove extra layers from the top of the plurality of the patterned conductive layer
Han et al. disclose further comprising removing the masking layer (resist layer); depositing a plurality of other layers conformally over the device layers (274/280) after removing the hard masking layer; wherein the deposited other layers are patterned over the device layers to remove extra layers from the top of the plurality of the patterned thick conductive layer ([0067]-[0070] & Fig. 2H).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lee and Han et al. to deposit other layers as taught in Han et al. into Lee to complete the desired device structure.
Re claim 5, Han et al. disclose wherein the plurality of other layers comprising: one or more passivation layers, polymer layers, dielectric layers, conductive layers and reflective layers ([0067]-[0070]).
Re claim 9, Lee discloses etching the layer, but fails to disclose if it is a wet etching, dry etching or laser ablation.  It would have been an obvious matter of design choice to choose a well- known in the art process as dry or wet etching as well as laser ablation, since applicant has not disclosed that a specific etching solves any stated problem or is 
for any particular purpose and it appears that the invention would perform equally well with any of the etchings or laser ablation.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
further comprising: the doped conductive layer comprising of a hard masking layer and a photoresist layer by depositing the hard masking layer over the metal layer, depositing a patterned photoresist layer on the hard masking layer, to cover an epitaxial layer and the substrate, and patterning the conductive layer using the hard masking layer to define a contact area of the device; removing the hard masking layer; depositing conformally a passivation layer over a surface of the device layers on the substrate; depositing a first dielectric layer on the photoresist layer; depositing a conductive layer after the first dielectric layer depositing a second dielectric layer after the deposition of the conductive layer; and biasing the conductive layer to isolate an area associated with the ohmic contact layer, as recited in claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        October 11, 2022